          Case 1:18-cr-00325-TFH Document 25 Filed 06/05/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

     UNITED STATES OF AMERICA
             PLAINTIFF

                       Vs                                         CASE No. 18-325

     JOSE G. RAMIREZ-ARONE, JR.
              DEFENDANT


                                    MOTION TO RESTRICT

TO THE HONORABLE THOMAS F. HOGAN
UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF COLUMBIA:

   COMES NOW, the defendant Jose G. Ramirez-Arone, Jr. represented by the undersigned

counsel, who request that access to the MOTION REQUESTING PERMISSION FOR MEDICAL

TREATMENT, filed following this motion be restricted to public viewing.

   This motion is made on grounds that the motion contains sensitive personal information and

discussion of maters that only affect the personal health of the defendant and don’t affect this case.

   WHEREFORE, the appearing defendant asks the Court to restrict viewing of said document

to the Honorable Court, the defendant, the United States and the United States Probation Office.

  I HEREBY CERTIFY, that we have filed this document before the Clerk of the Court utilizing

the CM/ECF system which will send copies to all concerned.

 RESPECTFULLY SUBMITTED, In San Juan, Puerto Rico, June 5th, 2019.

                                                                S/Edgar L Sánchez-Mercado
                                                                255 Ponce de León
                                                                MCS Plaza, Suite 1207
                                                                San Juan, PR 00917
                                                                787-998-1033 / 787-998-1034
                                                                esmlawoffice@gmail.com
                                                                assistantesmlawoffice@gmail.com
                                             Page 1 of 1
